DETAILED ACTION
	
Remarks
This communication is in responsive to the Response filed 08-03-2022. Claims 1 and 3-9 are currently pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 3 has been amended as follows: 
3. 	(Currently Amended) The all-solid-state battery of Claim [[2]] 1, wherein a maximum difference between the thickness of the first portion and the thickness of the second portion is 30% or lower of a minimum thickness of the second portion. 

Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art Fukui (US 2018/0198169) teaches an all-solid-state secondary battery having a thickness of a first portion of the negative electrode mixture layer [22] overlapping the positive electrode mixture layer [12] being greater than a second portion of the negative electrode mixture layer not overlapping the positive electrode mixture layer (see figure 7) but fails to teach or fairly suggest that the negative electrode mixture layer has a pre-manufacturing-pressing shape including a step structure with a first portion of different thickness greater than a second portion, and an after-manufacturing-pressing shape in which the thickness of the first portion is reduced by pressing, such that a weight per unit area of the first portion of the negative electrode mixture layer, which overlaps the positive electrode mixture layer on a stacking axis, is greater than a weight per unit area of the second portion of the negative electrode mixture layer, which does not overlap the positive electrode mixture layer on the stacking axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729